DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 10/28/2020 in which claims 1, 8, 12, 18, 21, 23, 25, 27 and 39-48 are pending. Claims 2-7, 9-11, 13-17, 19-20, 22, 24, 26 and 28-38 were cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Amendment
Applicant’s Arguments/Remarks filed on 10/28/2020 with respect to amended independent claims 1, 8, 12 and 18 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. The independent claims 1, 8, 12 and 18 have not overcome the claim rejections as shown below.
Claims 1, 8, 12, 18, 21, 23, 25, 27 and 39-48 are pending.
Claims 2-7, 9-11, 13-17, 19-20, 22, 24, 26 and 28-38 were cancelled.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Rune fails to disclose, “the other SI is not received through master information and the SI for the initial access”, because the other SI disclosed in Rune can be received through SI for the initial access.
A stored SI table does not need to be discarded when the wireless terminal leaves the network (e.g. when going abroad or being turned off). Hence, when returning to the home network, e.g. after having been abroad or turned off, if the SI table has not changed, the wireless terminal will quickly realize from the broadcasted version indicator that the stored SI table is still valid and that the data therein can be used for random access/system access. Analogously, the SI table for any visited network, e.g. abroad, can be stored and reused at a later point, if the SI table for the visited network still has the same version indicator”, and in paragraph [0102] “For instance, a wireless terminal could request to receive parts of the SI table that concerns access information for other carriers and/or other RATs. An even more useful option would be that a wireless terminal may request the last updates of the SI table (i.e. the difference from the previous SI table version) or the accumulated updates from the last N versions or since a specific version M. (where the wireless terminal supposedly has retrieved and stored SI table version M during a previous access to the network)”. 
As recited in Rune, the wireless terminal returns to a previously used network, which has been accessed before. The wireless terminal requests updates of the SI table from a previous SI table, which the wireless terminal has stored from a previous initial access to the network. In other words, the wireless terminal receives the SI table during an initial access to a network, and when returning to the network that was previously accessed, the wireless terminal requests the updates of the SI table in order to perform a subsequent access to the network, which is not the same as the initial access. Rune further shows in Fig. 4B the steps 39-42 and 47-49 for performing an initial access with the network. When the version information of the SI table changes, the wireless terminal request the updated SI table and performs a subsequent access, which is different from the initial access. Thus, as recited by Rune, the updated SI table is received by the wireless terminal after an initial access, where the updated 

Regarding amended independent claim 1, Applicant further argues that Rune fails to disclose, “the preamble for the SI request being associated with other SI identified based on the SI for the initial access”, because Rune merely discloses additional information.
Examiner respectfully disagrees. As shown in Figure 2B of Rune, the SI request 74 (sixth line between the wireless terminal and the network node) is transmitted by the wireless terminal to the network node, where the wireless terminal makes the choice to use a kind of preamble to transmit the SI table request 74 (Rune, [0037]-[0038], Table 1, [0040] ln 1-2, Fig. 2B, [0064], [0066]-[0067], [0094] ln 1-4). Based on the SI table request 74, the network node replies with an updated SI table 70’, which indicates that the preamble used to transmit the SI table request 74 is associated with the updated SI table 70’ based on the SI for the initial access, since the preamble used in the SI table request 74 is based on the information received in the table SI 70 for the initial access (second line between the wireless terminal and the network node). The preamble used to transmit the SI table request 74 is associated with the updated SI table 70’, since the updated SI table 70’ is a response to the preamble used to transmit the SI table request 74. Thus, Rune discloses the amended feature “the preamble for the SI request being associated with other SI identified based on the SI for the initial access”.
Therefore, based on the response to the arguments discussed above and the combination of the prior arts of Rune, Chun and Cui, the amended independent claim 1 is rendered unpatentable. Independent claims 8, 12 and 18 recite similar distinguishing features as claim 1 discussed above, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Examiner’s Note: The Examiner suggests to include the subject matter recited in paragraphs [0085]-[0087] and Table 5, regarding the provision to the UE, as part of the probing configuration, information that maps eMBB, m-MTC and URLLC capabilities of the UE, with downlink beams and preambles, to select a probe preamble.

Claim Objections
Claims 12 and 18 are objected to because of the following informalities:
Claim 12 recites in line 16 “including other SI” and it should be “including the other SI”.
Claim 18 recites in line 15 “including other SI” and it should be “including the other SI”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 12, 18, 41 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Rune et al. (US 2015/0256995), hereinafter “Rune” in view of Chun et al. (US 2011/0170503), hereinafter “Chun”, and further in view of Cui at al. (US 2015/0312805), hereinafter “Cui”.
As to claim 1, Rune teaches a method performed by a terminal in a wireless communication system (Rune, Fig. 1, [0032], Fig. 2B, [0046]-[0047], Fig. 4B, [0093], a method of how system information is communicated in a cellular network and received by a wireless terminal 2), the method comprising:
receiving, from a base station, system information (SI) for an initial access, the SI including first information associated with one or more preambles, and second information associated with a random access channel (RACH) resource (Rune, Fig. 1, [0037]-[0038], Table 1, [0044], Fig. 2B, [0058]-[0059], [0060], [0094] ln 1-4, the wireless terminal 2 receives the system information (SI) table 70 from the network node 1 to perform initial access, where the SI table 70 includes RACH preamble root sequence, RACH uplink band index, RACH power offset, etc.);
selecting a preamble for a SI request (Rune, [0037]-[0038], Table 1, Fig. 2B, [0064], [0066]-[0067], [0094] ln 1-4, the wireless terminal 2 makes the choice to use a kind of preamble to transmit the SI table request 74, where the wireless terminal 2 has the SI table 70 with RACH preamble root sequence information);
transmitting, to the base station, the preamble for the SI request based on the second information associated with the RACH resource (Rune, Table 1, [0038], [0040] ln 1-2, Fig. 2B, [0064], [0066]-[0067], the preamble is transmitted for the SI table request 74 based on uplink resources (time and frequency) reserved for this purpose, where the preamble is similar to the ones used for Random Access transmissions, and RACH uplink resources where previously received. The request 74 is transmitted to the network node 1, which is a base station ([0021])), the preamble for the SI request being associated with other SI identified based on the SI for the (Rune, [0037]-[0038], Table 1, [0040] ln 1-2, Fig. 2B, [0064], [0066]-[0067], [0094] ln 1-4, based on the preamble used to transmit the SI table request 74, the network node replies with an updated SI table 70’, where the preamble used in the SI table request 74 is based on the information (uplink resources) received in the table SI 70 for the initial access); and
receiving, from the base station, a response message associated with the preamble, the response message including the other SI (Rune, Fig. 2B, [0064], Fig. 4B, [0094]-[0095], [0098], [0101], [0102] ln 1-3, [0103], the wireless terminal 2 receives the response 70’ to the request 74 from the network node 1, where the response 70’ is a new SI table with up-to-date information and version. The information requested also includes access information for other carriers and/or RATs. [0044], [0099], [0102], additional system information is also communicated to the wireless terminal after initial access),
wherein the other SI is not received through master information and the SI for the initial access (Rune, [0044], Fig. 2B, [0058], [0060], [0064], Fig. 4B, [0094]-[0095], [0098], [0099], [0101], [0102], [0103], the response 70’ is a new SI table with up-to-date information and version. The up-to-date information and version received in the response 70’ are different from the information initially received in SI table 70. The updated SI table 70’ is received by the wireless terminal after an initial access, where the updated SI table 70’ is not received through master information and the SI for the initial access, since in fact it is received for a subsequent access and for updated SI table information. The information requested also includes access information for other carriers and/or RATs. Additional system information is also communicated to the wireless terminal after initial access).

Rune teaches the claimed limitations as stated above. Rune does not explicitly teach the following underlined features: regarding claim 1, a physical random access channel (PRACH);
selecting a preamble based on the first information associated with the one or more preambles;
an intra frequency cell reselection or information associated with an inter frequency cell reselection.

However, Chun teaches a physical random access channel (PRACH) (Chun, [0030]-[0031], [0056] ln 1-6, physical random access channel resources are used for the transmission between an eNB and a UE);
selecting a preamble based on the first information associated with the one or more preambles (Chun, Fig. 8, [0102]-[0105], the eNB 200 transmits system information to the UE 100, where the system information includes groups of preambles. The UE selects a preamble that is appropriate for its system version or capabilities from the groups of preambles, for example a UE that supports Release 8 selects one preamble of among preambles 0 through 49).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune to have the features, as taught by Chun, in order to perform a more effective communication procedure for mobile terminals of different release types that support different standards (Chun, [0003], [0021]-[0022], [0104]).

Rune and Chun teach the claimed limitations as stated above. Rune and Chun do not explicitly teach the following features: regarding claim 1, and the other SI includes at least one of information associated with an intra frequency cell reselection or information associated with an inter frequency cell reselection.

However, Cui teaches and the other SI includes at least one of information associated with an intra frequency cell reselection or information associated with an inter frequency cell reselection (Cui, [0034]-[0036], Fig. 4, [0046]-[0047], cell reselection parameters are transmitted to an UE on-demand, where the cell reselection parameters are transmitted in a SIB message. The SIB message includes intra-frequency data and Inter-frequency data. The cell reselection parameters and data included in the SIB messages, SIB4 and SIB 5, are different from the SI table information disclosed in Rune during initial access to the system).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune and Chun to have the features, as taught by Cui, in order to enhance a cell reselection procedure in communication networks based on utilization of a parameter defined for different categories, improve network efficiency, and avoid the bottlenecks during cell reselection in Heterogeneous Networks (HetNet) (Cui, [0022]).

As to claim 8, Rune teaches a method performed by a base station in a wireless communication system (Rune, Fig. 1, [0032], Fig. 2B, [0046]-[0047], Fig. 3B, [0086], Fig. 4B, [0093], a method of how system information is communicated in a cellular network from a network node 1 to a wireless terminal 2), the method comprising:
transmitting, to a terminal, system information (SI) for an initial access, the SI including first information associated with one or more preambles and second information associated with a random access channel (RACH) resource (Rune, Fig. 1, [0037]-[0038], Table 1, [0044], Fig. 2B, [0058]-[0059], [0060], [0094] ln 1-4, the wireless terminal 2 receives the system information (SI) table 70 from the network node 1 to perform initial access, where the SI table 70 includes RACH preamble root sequence, RACH uplink band index, RACH power offset, etc.);
receiving, from the terminal, a preamble for the SI request based the second information associated with the RACH resource (Rune, Table 1, [0038], [0040] ln 1-2, Fig. 2B, [0064], [0066]-[0067], [0094] ln 1-4, the preamble is received by the network node 1 for the SI table request 74 based on uplink resources (time and frequency) reserved for this purpose, where the preamble is similar to the ones used for Random Access transmissions, and where the RACH uplink resources where previously received), the preamble for the SI request being associated with other SI identified based on the SI for the initial access (Rune, [0037]-[0038], Table 1, [0040] ln 1-2, Fig. 2B, [0064], [0066]-[0067], [0094] ln 1-4, based on the preamble used to transmit the SI table request 74, the network node replies with an updated SI table 70’, where the preamble used in the SI table request 74 is based on the information (uplink resources) received in the table SI 70 for the initial access); and
transmitting, to the terminal, a response message associated with the preamble, the response message including the other SI (Rune, Fig. 2B, [0064], Fig. 4B, [0094]-[0095], [0098], [0101], [0102] ln 1-3, [0103], the wireless terminal 2 receives the response 70’ to the request 74 from the network node 1, where the response 70’ is a new SI table with up-to-date information and version. The information requested also includes access information for other carriers and/or RATs. [0044], [0099], [0102], additional system information is also communicated to the wireless terminal after initial access),
wherein the other SI is not received through master information and the SI for the initial access (Rune, [0044], Fig. 2B, [0058], [0060], [0064], Fig. 4B, [0094]-[0095], [0098], [0099], [0101], [0102], [0103], the response 70’ is a new SI table with up-to-date information and version. The up-to-date information and version received in the response 70’ are different from the information initially received in SI table 70. The updated SI table 70’ is received by the wireless terminal after an initial access, where the updated SI table 70’ is not received through master information and the SI for the initial access, since in fact it is received for a subsequent access and for updated SI table information. The information requested also includes access information for other carriers and/or RATs. Additional system information is also communicated to the wireless terminal after initial access).

underlined features: regarding claim 8, a physical random access channel (PRACH);
receiving, from the terminal, a preamble based on the first information associated with the one or more preambles;
and the other SI includes at least one of information associated with an intra frequency cell reselection or information associated with an inter frequency cell reselection.

However, Chun teaches a physical random access channel (PRACH) (Chun, [0030]-[0031], [0056] ln 1-6, physical random access channel resources are used for the transmission between an eNB and a UE);
receiving, from the terminal, a preamble based on the first information associated with the one or more preambles (Chun, Fig. 8, [0102]-[0105], the eNB 200 transmits system information to the UE 100, where the system information includes groups of preambles. The UE selects a preamble that is appropriate for its system version or capabilities from the groups of preambles, for example a UE that supports Release 8 selects one preamble of among preambles 0 through 49. The preamble is transmitted by the UE and received by the eNB based on the selected preamble).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune to have the features, as taught by Chun, in order to perform a more effective communication procedure for mobile terminals of different release types that support different standards (Chun, [0003], [0021]-[0022], [0104]).

Rune and Chun teach the claimed limitations as stated above. Rune and Chun do not explicitly teach the following features: regarding claim 8, and the other SI includes at least one 

However, Cui teaches and the other SI includes at least one of information associated with an intra frequency cell reselection or information associated with an inter frequency cell reselection (Cui, [0034]-[0036], Fig. 4, [0046]-[0047], cell reselection parameters are transmitted to an UE on-demand, where the cell reselection parameters are transmitted in a SIB message. The SIB message includes intra-frequency data and Inter-frequency data. The cell reselection parameters and data included in the SIB messages, SIB4 and SIB 5, are different from the SI table information disclosed in Rune during initial access to the system).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune and Chun to have the features, as taught by Cui, in order to enhance a cell reselection procedure in communication networks based on utilization of a parameter defined for different categories, improve network efficiency, and avoid the bottlenecks during cell reselection in Heterogeneous Networks (HetNet) (Cui, [0022]).

As to claim 12, Rune teaches a terminal in a wireless communication system (Rune, Fig. 1, [0032], Fig. 2B, [0046]-[0047], Fig. 4B, [0093], a wireless terminal 2 performing a method of how system information is communicated in a cellular network and received by the wireless terminal 2), the terminal comprising: 
a transceiver (Rune, Fig. 1, Fig. 2B, Fig. 4B, Fig. 6, [0115]-[0118], one or more transceivers 61 used to transmit and receive messages); and 
(Rune, Fig. 1, Fig. 2B, Fig. 4B, Fig. 6, [0115]-[0118], the wireless terminal includes a processor 60 connected to the transceiver 61, and configured to perform the method described), configured to: 
receive, from a base station via the transceiver, system information (SI) for an initial access, the SI including first information associated with one or more preambles and second information associated with a random access channel (RACH) resource (Rune, Fig. 1, [0037]-[0038], Table 1, [0044], Fig. 2B, [0058]-[0059], [0060], [0094] ln 1-4, the wireless terminal 2 receives the system information (SI) table 70 from the network node 1 to perform initial access, where the SI table 70 includes RACH preamble root sequence, RACH uplink band index, RACH power offset, etc.),
select a preamble for a SI request (Rune, [0037]-[0038], Table 1, Fig. 2B, [0064], [0066]-[0067], [0094] ln 1-4, the wireless terminal 2 makes the choice to use a kind of preamble to transmit the SI table request 74, where the wireless terminal 2 has the SI table 70 with RACH preamble root sequence information),
transmit, to the base station via the transceiver, the preamble for the SI request based on the second information associated with the RACH resource (Rune, Table 1, [0038], [0040] ln 1-2, Fig. 2B, [0064], [0066]-[0067], the preamble is transmitted for the SI table request 74 based on uplink resources (time and frequency) reserved for this purpose, where the preamble is similar to the ones used for Random Access transmissions, and RACH uplink resources where previously received. The request 74 is transmitted to the network node 1, which is a base station ([0021])), the preamble for the SI request being associated with other SI identified based on the SI for the initial access (Rune, [0037]-[0038], Table 1, [0040] ln 1-2, Fig. 2B, [0064], [0066]-[0067], [0094] ln 1-4, based on the preamble used to transmit the SI table request 74, the network node replies with an updated SI table 70’, where the preamble used in the SI table request 74 is based on the information (uplink resources) received in the table SI 70 for the initial access), and
(Rune, Fig. 2B, [0064], Fig. 4B, [0094]-[0095], [0098], [0101], [0102] ln 1-3, [0103], the wireless terminal 2 receives the response 70’ to the request 74 from the network node 1, where the response 70’ is a new SI table with up-to-date information and version. The information requested also includes access information for other carriers and/or RATs. [0044], [0099], [0102], additional system information is also communicated to the wireless terminal after initial access),
wherein the other SI is not received through master information and the SI for the initial access (Rune, [0044], Fig. 2B, [0058], [0060], [0064], Fig. 4B, [0094]-[0095], [0098], [0099], [0101], [0102], [0103], the response 70’ is a new SI table with up-to-date information and version. The up-to-date information and version received in the response 70’ are different from the information initially received in SI table 70. The updated SI table 70’ is received by the wireless terminal after an initial access, where the updated SI table 70’ is not received through master information and the SI for the initial access, since in fact it is received for a subsequent access and for updated SI table information. The information requested also includes access information for other carriers and/or RATs. Additional system information is also communicated to the wireless terminal after initial access).

Rune teaches the claimed limitations as stated above. Rune does not explicitly teach the following underlined features: regarding claim 12, a physical random access channel (PRACH),
select a preamble based on the first information associated with the one or more preambles;
and the other SI includes at least one of information associated with an intra frequency cell reselection or information associated with an inter frequency cell reselection.

physical random access channel (PRACH) (Chun, [0030]-[0031], [0056] ln 1-6, physical random access channel resources are used for the transmission between an eNB and a UE),
select a preamble based on the first information associated with the one or more preambles (Chun, Fig. 8, [0102]-[0105], the eNB 200 transmits system information to the UE 100, where the system information includes groups of preambles. The UE selects a preamble that is appropriate for its system version or capabilities from the groups of preambles, for example a UE that supports Release 8 selects one preamble of among preambles 0 through 49).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune to have the features, as taught by Chun, in order to perform a more effective communication procedure for mobile terminals of different release types that support different standards (Chun, [0003], [0021]-[0022], [0104]).

Rune and Chun teach the claimed limitations as stated above. Rune and Chun do not explicitly teach the following features: regarding claim 12, and the other SI includes at least one of information associated with an intra frequency cell reselection or information associated with an inter frequency cell reselection.

However, Cui teaches and the other SI includes at least one of information associated with an intra frequency cell reselection or information associated with an inter frequency cell reselection (Cui, [0034]-[0036], Fig. 4, [0046]-[0047], cell reselection parameters are transmitted to an UE on-demand, where the cell reselection parameters are transmitted in a SIB message. The SIB message includes intra-frequency data and Inter-frequency data. The cell reselection parameters and data included in the SIB messages, SIB4 and SIB 5, are different from the SI table information disclosed in Rune during initial access to the system).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune and Chun to have the features, as taught by Cui, in order to enhance a cell reselection procedure in communication networks based on utilization of a parameter defined for different categories, improve network efficiency, and avoid the bottlenecks during cell reselection in Heterogeneous Networks (HetNet) (Cui, [0022]).

As to claim 18, Rune teaches a base station in a wireless communication system (Rune, Fig. 1, [0032], Fig. 2B, [0046]-[0047], Fig. 3B, [0086], Fig. 4B, [0093], a network node 1 performing a method of how system information is communicated in a cellular network from the network node 1 to a wireless terminal 2), the base station comprising: 
a transceiver (Rune, Fig. 1, Fig. 2B, Fig. 3B, Fig. 4B, Fig. 5, [0111]-[0114], the network node 1 includes a transceiver 51 used to transmit and receive messages); and 
at least one processor (Rune, Fig. 1, Fig. 2B, Fig. 3B, Fig. 4B, Fig. 5, [0111]-[0114], the network node 1 includes a processor 50 connected to the transceiver 51, and configured to perform the method described), configured to: 
transmit, to a terminal via the transceiver, system information (SI) for an initial access, the SI including first information associated with one or more preambles and second information associated with a random access channel (RACH) resource (Rune, Fig. 1, [0037]-[0038], Table 1, [0044], Fig. 2B, [0058]-[0059], [0060], [0094] ln 1-4, the wireless terminal 2 receives the system information (SI) table 70 from the network node 1 to perform initial access, where the SI table 70 includes RACH preamble root sequence, RACH uplink band index, RACH power offset, etc.),
(Rune, Table 1, [0038], [0040] ln 1-2, Fig. 2B, [0064], [0066]-[0067], [0094] ln 1-4, the preamble is received by the network node 1 for the SI table request 74 based on uplink resources (time and frequency) reserved for this purpose, where the preamble is similar to the ones used for Random Access transmissions, and where the RACH uplink resources where previously received), the preamble for the SI request being associated with other SI identified based on the SI for the initial access (Rune, [0037]-[0038], Table 1, [0040] ln 1-2, Fig. 2B, [0064], [0066]-[0067], [0094] ln 1-4, based on the preamble used to transmit the SI table request 74, the network node replies with an updated SI table 70’, where the preamble used in the SI table request 74 is based on the information (uplink resources) received in the table SI 70 for the initial access), and
transmit, to the terminal via the transceiver, a response message associated with the preamble, the response message including other SI (Rune, Fig. 2B, [0064], Fig. 4B, [0094]-[0095], [0098], [0101], [0102] ln 1-3, [0103], the wireless terminal 2 receives the response 70’ to the request 74 from the network node 1, where the response 70’ is a new SI table with up-to-date information and version. The information requested also includes access information for other carriers and/or RATs. [0044], [0099], [0102], additional system information is also communicated to the wireless terminal after initial access),
wherein the other SI is not received through master information and the SI for the initial access (Rune, [0044], Fig. 2B, [0058], [0060], [0064], Fig. 4B, [0094]-[0095], [0098], [0099], [0101], [0102], [0103], the response 70’ is a new SI table with up-to-date information and version. The up-to-date information and version received in the response 70’ are different from the information initially received in SI table 70. The updated SI table 70’ is received by the wireless terminal after an initial access, where the updated SI table 70’ is not received through master information and the SI for the initial access, since in fact it is received for a subsequent access and for updated SI table information. The information requested also includes access information for other carriers and/or RATs. Additional system information is also communicated to the wireless terminal after initial access).

Rune teaches the claimed limitations as stated above. Rune does not explicitly teach the following underlined features: regarding claim 18, a physical random access channel (PRACH);
receive, from the terminal via the transceiver, a preamble for the SI request based on the first information associated with the one or more preambles;
and the other SI includes at least one of information associated with an intra frequency cell reselection or information associated with an inter frequency cell reselection.

However, Chun teaches a physical random access channel (PRACH) (Chun, [0030]-[0031], [0056] ln 1-6, physical random access channel resources are used for the transmission between an eNB and a UE);
receive, from the terminal via the transceiver, a preamble for the SI request based on the first information associated with the one or more preambles (Chun, Fig. 8, [0102]-[0105], the eNB 200 transmits system information to the UE 100, where the system information includes groups of preambles. The UE selects a preamble that is appropriate for its system version or capabilities from the groups of preambles, for example a UE that supports Release 8 selects one preamble of among preambles 0 through 49. The preamble is transmitted by the UE and received by the eNB based on the selected preamble).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune to have the features, as taught by Chun, in order to perform a more effective communication procedure for mobile terminals of different release types that support different standards (Chun, [0003], [0021]-[0022], [0104]).



However, Cui teaches and the other SI includes at least one of information associated with an intra frequency cell reselection or information associated with an inter frequency cell reselection (Cui, [0034]-[0036], Fig. 4, [0046]-[0047], cell reselection parameters are transmitted to an UE on-demand, where the cell reselection parameters are transmitted in a SIB message. The SIB message includes intra-frequency data and Inter-frequency data. The cell reselection parameters and data included in the SIB messages, SIB4 and SIB 5, are different from the SI table information disclosed in Rune during initial access to the system).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune and Chun to have the features, as taught by Cui, in order to enhance a cell reselection procedure in communication networks based on utilization of a parameter defined for different categories, improve network efficiency, and avoid the bottlenecks during cell reselection in Heterogeneous Networks (HetNet) (Cui, [0022]).

As to claim 41, Rune teaches wherein an index for the other SI is obtained from the SI for the initial access (Rune, [0037]-[0040], Table 1, Fig. 2B, [0101]-[0102], the index for the network node is obtained from the SI table received, where the network node transmits the 70’ SI table concerning selected parts or updates of the table, such as the entries for the corresponding network node), and
(Rune, [0037]-[0040], Table 1, Fig. 2B, [0101]-[0102], the index for the network node is obtained from the SI table received, where the network node transmits the 70’ SI table concerning selected parts or updates of the table, such as the entries for the corresponding network node. The 70’ SI table includes selected parts or updates with corresponding parameter values, such as valid DL band, RACH uplink band index, RACH power offset, RACH preamble root sequence and transmit power for the index of the network node).

As to claim 46, Rune teaches wherein an index for the other SI is obtained from the SI for the initial access (Rune, [0037]-[0040], Table 1, Fig. 2B, [0101]-[0102], the index for the network node is obtained from the SI table received, where the network node transmits the 70’ SI table concerning selected parts or updates of the table, such as the entries for the corresponding network node), and
wherein one or more parameter values corresponding to the index for the other SI is obtained from the response message (Rune, [0037]-[0040], Table 1, Fig. 2B, [0101]-[0102], the index for the network node is obtained from the SI table received, where the network node transmits the 70’ SI table concerning selected parts or updates of the table, such as the entries for the corresponding network node. The 70’ SI table includes selected parts or updates with corresponding parameter values, such as valid DL band, RACH uplink band index, RACH power offset, RACH preamble root sequence and transmit power for the index of the network node).

Claims 21, 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rune et al. (US 2015/0256995), hereinafter “Rune” in view of Chun et al. (US 2011/0170503), .

Rune, Chun and Cui teach the claimed limitations as stated above. Rune, Chun and Cui do not explicitly teach the following features: regarding claim 21, wherein the selecting of the preamble comprises:
selecting a downlink beam based on a reference signal received power; and 
selecting the preamble for the SI request based on the first information and the downlink beam.
As to claim 21, Frenne teaches wherein the selecting of the preamble comprises:
selecting a downlink beam based on a reference signal received power (Frenne, Fig. 7, [0046]-[0047], Fig. 8, [0051], [0055], [0058]-[0059], [0067], “Wireless device 110 may then perform measurements on these different (preferably orthogonal) reference signals and then determine a preferred BRS at step 806. This can be done by measuring reference signal received power (RSRP)”); and 
selecting the preamble for the SI request based on the first information and the downlink beam (Frenne, Fig. 7, [0046]-[0047], Fig. 8, [0051], [0055], [0058]-[0059], [0067], a preamble is selected from a set of preambles and based on the detected preferred beam-reference signal (BRS), which corresponds to a downlink beam (i.e. BRS-1-3 indicating beam #3 of network node 1)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune, Chun and Cui to have the features, as taught by Frenne, in order to improve the coverage of random-access responses, since the network node knows the beam to use for random access response, without the need (Frenne, [0025]-[0026]).

Rune, Chun and Cui teach the claimed limitations as stated above. Rune, Chun and Cui do not explicitly teach the following features: regarding claim 23, wherein the preamble for the SI request is selected based on the first information and a downlink beam, and
wherein the downlink beam is selected based on a reference signal received power.

As to claim 23, Frenne teaches wherein the preamble for the SI request is selected based on the first information and a downlink beam (Frenne, Fig. 7, [0046]-[0047], Fig. 8, [0051], [0055], [0058]-[0059], [0067], a preamble is selected from a set of preambles and based on the detected preferred beam-reference signal (BRS), which corresponds to a downlink beam (i.e. BRS-1-3 indicating beam #3 of network node 1)), and
wherein the downlink beam is selected based on a reference signal received power (Frenne, Fig. 7, [0046]-[0047], Fig. 8, [0051], [0055], [0058]-[0059], [0067], “Wireless device 110 may then perform measurements on these different (preferably orthogonal) reference signals and then determine a preferred BRS at step 806. This can be done by measuring reference signal received power (RSRP)”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune, Chun and Cui to have the features, as taught by Frenne, in order to improve the coverage of random-access responses, since the network node knows the beam to use for random access response, without the need of calibration and alignment RF for uplink and downlink, thereby reducing implementation cost and power consumption (Frenne, [0025]-[0026]).


select a downlink beam based on a reference signal received power, and 
select the preamble for the SI request based on the first information and the downlink beam.

As to claim 25, Frenne teaches wherein the at least one processor is, to select the preamble, configured to: 
select a downlink beam based on a reference signal received power (Frenne, Fig. 7, [0046]-[0047], Fig. 8, [0051], [0055], [0058]-[0059], [0067], Fig. 9, “Wireless device 110 may then perform measurements on these different (preferably orthogonal) reference signals and then determine a preferred BRS at step 806. This can be done by measuring reference signal received power (RSRP)”), and 
select the preamble for the SI request based on the first information and the downlink beam (Frenne, Fig. 7, [0046]-[0047], Fig. 8, [0051], [0055], [0058]-[0059], [0067], a preamble is selected from a set of preambles and based on the detected preferred beam-reference signal (BRS), which corresponds to a downlink beam (i.e. BRS-1-3 indicating beam #3 of network node 1)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune, Chun and Cui to have the features, as taught by Frenne, in order to improve the coverage of random-access responses, since the network node knows the beam to use for random access response, without the need of calibration and alignment RF for uplink and downlink, thereby reducing implementation cost and power consumption (Frenne, [0025]-[0026]).

Rune, Chun and Cui teach the claimed limitations as stated above. Rune, Chun and Cui do not explicitly teach the following features: regarding claim 27, wherein the preamble for the SI request is selected based on the first information and a downlink beam, and
wherein the downlink beam is selected based on a reference signal received power.

As to claim 27, Frenne teaches wherein the preamble for the SI request is selected based on the first information and a downlink beam (Frenne, Fig. 7, [0046]-[0047], Fig. 8, [0051], [0055], [0058]-[0059], [0067], a preamble is selected from a set of preambles and based on the detected preferred beam-reference signal (BRS), which corresponds to a downlink beam (i.e. BRS-1-3 indicating beam #3 of network node 1)), and
wherein the downlink beam is selected based on a reference signal received power (Frenne, Fig. 7, [0046]-[0047], Fig. 8, [0051], [0055], [0058]-[0059], [0067], “Wireless device 110 may then perform measurements on these different (preferably orthogonal) reference signals and then determine a preferred BRS at step 806. This can be done by measuring reference signal received power (RSRP)”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune, Chun and Cui to have the features, as taught by Frenne, in order to improve the coverage of random-access responses, since the network node knows the beam to use for random access response, without the need of calibration and alignment RF for uplink and downlink, thereby reducing implementation cost and power consumption (Frenne, [0025]-[0026]).

Claims 39, 42, 44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Rune et al. (US 2015/0256995), hereinafter “Rune” in view of Chun et al. (US 2011/0170503), .

Rune, Chun and Cui teach the claimed limitations as stated above. Rune, Chun and Cui do not explicitly teach the following features: regarding claim 39, wherein the other SI further includes at least one of information associated with an earthquake and tsunami warning system (ETWS), information associated with a commercial mobile alert system (CMAS), or information associated with global positioning systems (GPS)/coordinated universal time (UTC) time.

As to claim 39, Aoyama teaches wherein the other SI further includes at least one of information associated with an earthquake and tsunami warning system (ETWS) (Aoyama, [0005]-[0006], Fig. 10, [0085]-[0087], Figs. 11B-C, the mobile terminal receives different SIBs, such as SIB1, SIB10 and SIB11, where SIB 10 includes "warning Type" indicative of a cause of ETWS), information associated with a commercial mobile alert system (CMAS), or information associated with global positioning systems (GPS)/coordinated universal time (UTC) time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune, Chun and Cui to have the features, as taught by Aoyama, in order to acquire ETWS information through a macro base station even when the mobile terminal is in connection with a home base station (Aoyama, [0020]).

Rune, Chun and Cui teach the claimed limitations as stated above. Rune, Chun and Cui do not explicitly teach the following features: regarding claim 42, wherein the other SI further includes at least one of information associated with an earthquake and tsunami warning system 

As to claim 42, Aoyama teaches wherein the other SI further includes at least one of information associated with an earthquake and tsunami warning system (ETWS) (Aoyama, [0005]-[0006], Fig. 10, [0085]-[0087], Figs. 11B-C, the mobile terminal receives different SIBs, such as SIB1, SIB10 and SIB11, where SIB 10 includes "warning Type" indicative of a cause of ETWS), information associated with a commercial mobile alert system (CMAS), or information associated with global positioning systems (GPS)/coordinated universal time (UTC) time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune, Chun and Cui to have the features, as taught by Aoyama, in order to acquire ETWS information through a macro base station even when the mobile terminal is in connection with a home base station (Aoyama, [0020]).

Rune, Chun and Cui teach the claimed limitations as stated above. Rune, Chun and Cui do not explicitly teach the following features: regarding claim 44, wherein the other SI further includes at least one of information associated with an earthquake and tsunami warning system (ETWS), information associated with a commercial mobile alert system (CMAS), or information associated with global positioning systems (GPS)/coordinated universal time (UTC) time.

As to claim 44, Aoyama teaches wherein the other SI further includes at least one of information associated with an earthquake and tsunami warning system (ETWS) (Aoyama, [0005]-[0006], Fig. 10, [0085]-[0087], Figs. 11B-C, the mobile terminal receives different SIBs, such as SIB1, SIB10 and SIB11, where SIB 10 includes "warning Type" indicative of a cause of ETWS), information associated with a commercial mobile alert system (CMAS), or information associated with global positioning systems (GPS)/coordinated universal time (UTC) time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune, Chun and Cui to have the features, as taught by Aoyama, in order to acquire ETWS information through a macro base station even when the mobile terminal is in connection with a home base station (Aoyama, [0020]).

Rune, Chun and Cui teach the claimed limitations as stated above. Rune, Chun and Cui do not explicitly teach the following features: regarding claim 47, wherein the other SI further includes at least one of information associated with an earthquake and tsunami warning system (ETWS), information associated with a commercial mobile alert system (CMAS), or information associated with global positioning systems (GPS)/coordinated universal time (UTC) time.

As to claim 47, Aoyama teaches wherein the other SI further includes at least one of information associated with an earthquake and tsunami warning system (ETWS) (Aoyama, [0005]-[0006], Fig. 10, [0085]-[0087], Figs. 11B-C, the mobile terminal receives different SIBs, such as SIB1, SIB10 and SIB11, where SIB 10 includes "warning Type" indicative of a cause of ETWS), information associated with a commercial mobile alert system (CMAS), or information associated with global positioning systems (GPS)/coordinated universal time (UTC) time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune, Chun and Cui to have the features, as taught by Aoyama, in order to acquire ETWS information through a macro base (Aoyama, [0020]).

Claims 40, 43, 45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Rune et al. (US 2015/0256995), hereinafter “Rune” in view of Chun et al. (US 2011/0170503), hereinafter “Chun”, and further in view of Cui at al. (US 2015/0312805), hereinafter “Cui”, and further in view of Lee et al. (US 2013/0083753), hereinafter “Lee”.

Rune, Chun and Cui teach the claimed limitations as stated above. Rune, Chun and Cui do not explicitly teach the following features: regarding claim 40, further comprising: 
receiving, from the base station, the master information including at least one of physical downlink control channel (PDCCH) configuration information associated with the SI or offset information associated with the SI, and
wherein the SI is received based on at least one of the PDCCH configuration information associated with the SI or the offset information associated with the SI.

As to claim 40, Lee teaches further comprising: 
receiving, from the base station, the master information including at least one of physical downlink control channel (PDCCH) configuration information associated with the SI (Lee, [0285], [0361], the device receives from an eNB a MIB, and obtains information from the MIB to enable the device to read PDCCH to obtain location of SIB1) or offset information associated with the SI, and
wherein the SI is received based on at least one of the PDCCH configuration information associated with the SI (Lee, [0285], [0361], the device receives from an eNB a MIB, and obtains information from the MIB to enable the device to read PDCCH to obtain location of SIB1) or the offset information associated with the SI.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune, Chun and Cui to have the features, as taught by Lee, in order to determine the suitability of the cell and to move to another cell in the case the cell is not appropriate (Lee, [0361]).

Rune, Chun and Cui teach the claimed limitations as stated above. Rune, Chun and Cui do not explicitly teach the following features: regarding claim 43, further comprising: 
transmitting, to a terminal, the master information including at least one of physical downlink control channel (PDCCH) configuration information associated with the SI or offset information associated with the SI,
wherein the SI is transmitted based on at least one of the PDCCH configuration information associated with the SI or the offset information associated with the SI.

As to claim 43, Lee teaches further comprising: 
transmitting, to a terminal, the master information including at least one of physical downlink control channel (PDCCH) configuration information associated with the SI (Lee, [0285], [0361], the device receives from an eNB a MIB, and obtains information from the MIB to enable the device to read PDCCH to obtain location of SIB1) or offset information associated with the SI,
wherein the SI is transmitted based on at least one of the PDCCH configuration information associated with the SI (Lee, [0285], [0361], the device receives from an eNB a MIB, and obtains information from the MIB to enable the device to read PDCCH to obtain location of SIB1) or the offset information associated with the SI.

(Lee, [0361]).

Rune, Chun and Cui teach the claimed limitations as stated above. Rune, Chun and Cui do not explicitly teach the following features: regarding claim 45, wherein the at least one processor is further configured to receive, from the base station via the transceiver, the master information including at least one of physical downlink control channel (PDCCH) configuration information associated with the SI or offset information associated with the SI, and
wherein the SI is received based on at least one of the PDCCH configuration information associated with the SI or the offset information associated with the SI.

As to claim 45, Lee teaches wherein the at least one processor is further configured to receive, from the base station via the transceiver, the master information including at least one of physical downlink control channel (PDCCH) configuration information associated with the SI (Lee, [0285], [0361], the device receives from an eNB a MIB, and obtains information from the MIB to enable the device to read PDCCH to obtain location of SIB1) or offset information associated with the SI, and
wherein the SI is received based on at least one of the PDCCH configuration information associated with the SI (Lee, [0285], [0361], the device receives from an eNB a MIB, and obtains information from the MIB to enable the device to read PDCCH to obtain location of SIB1) or the offset information associated with the SI.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune, Chun and Cui to have the (Lee, [0361]).

Rune, Chun and Cui teach the claimed limitations as stated above. Rune, Chun and Cui do not explicitly teach the following features: regarding claim 48, wherein the at least one processor is further configured to transmit, to the terminal via the transceiver, the master information including at least one of physical downlink control channel (PDCCH) configuration information associated with the SI or offset information associated with the SI, and
wherein the SI is transmitted based on at least one of the PDCCH configuration information associated with the SI or the offset information associated with the SI.

As to claim 48, Lee teaches wherein the at least one processor is further configured to transmit, to the terminal via the transceiver, the master information including at least one of physical downlink control channel (PDCCH) configuration information associated with the SI (Lee, [0285], [0361], the device receives from an eNB a MIB, and obtains information from the MIB to enable the device to read PDCCH to obtain location of SIB1) or offset information associated with the SI, and
wherein the SI is transmitted based on at least one of the PDCCH configuration information associated with the SI (Lee, [0285], [0361], the device receives from an eNB a MIB, and obtains information from the MIB to enable the device to read PDCCH to obtain location of SIB1) or the offset information associated with the SI.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rune, Chun and Cui to have the features, as taught by Lee, in order to determine the suitability of the cell and to move to another cell in the case the cell is not appropriate (Lee, [0361]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473